Exhibit 10.5

 

 

INTERCREDITOR AGREEMENT

 

dated as of December 12, 2008

 

among

 

FLEETWOOD ENTERPRISES, INC.,

 

the Obligors from time to time party hereto,

 

BANK OF AMERICA, N.A.,

as Credit Agreement Agent under the Credit Agreement and

Priority Lien Collateral Agent hereunder,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Trustee under the Indenture,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Rules of Interpretation

10

 

 

 

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

11

SECTION 2.1

Representations and Warranties of the Priority Lien Collateral Agent

11

SECTION 2.2

Representations and Warranties of the Collateral Agent

11

 

 

 

ARTICLE 3. THE TRUST ESTATES

11

SECTION 3.1

Priority of Liens

11

SECTION 3.2

Restrictions on Enforcement of Notes Liens

11

SECTION 3.3

Waiver of Right of Marshalling

15

SECTION 3.4

Discretion in Enforcement of Priority Liens

15

SECTION 3.5

Discretion in Enforcement of Priority Lien Obligations

15

SECTION 3.6

Insolvency or Liquidation Proceedings

16

SECTION 3.7

Reserved

17

SECTION 3.8

Amendment of Priority Lien Security Documents

17

SECTION 3.9

Amendment of Security Documents

18

 

 

 

ARTICLE 4. INTERCREDITOR RELATIONS

20

SECTION 4.1

Application of Proceeds in Distributions by the Priority Lien Collateral Agent

20

SECTION 4.2

Application of Proceeds in Distributions by the Collateral Agent

21

 

 

 

ARTICLE 5. OBLIGATIONS ENFORCEABLE BY THE OBLIGORS

22

SECTION 5.1

Release of Liens on Shared Real Estate Collateral

22

SECTION 5.2

Delivery of Copies to Secured Debt Representatives

23

SECTION 5.3

Collateral Agents Not Required to Serve, File or Record

24

SECTION 5.4

Release of Liens in Respect of 2008 Senior Secured Notes

24

 

 

 

ARTICLE 6. NOTES REAL ESTATE COLLATERAL

24

SECTION 6.1

Access Rights

24

 

 

 

ARTICLE 7. MISCELLANEOUS PROVISIONS

25

SECTION 7.1

Amendment of This Agreement

25

SECTION 7.2

Voting

25

SECTION 7.3

Further Assurances

25

SECTION 7.4

Delivery of Shared Real Estate Collateral and Proceeds of Shared Real Estate
Collateral

26

SECTION 7.5

Successors and Assigns

26

SECTION 7.6

Delay and Waiver

26

SECTION 7.7

Notices

26

SECTION 7.8

Notice Following Discharge of Priority Lien Obligations

28

SECTION 7.9

Entire Agreement

28

SECTION 7.10

Severability

28

SECTION 7.11

Headings

28

SECTION 7.12

Obligations Secured

28

SECTION 7.13

Governing Law

29

SECTION 7.14

Consent to Jurisdiction; Service of Process

29

SECTION 7.15

Waiver of Jury Trial

29

SECTION 7.16

Counterparts

29

 

i

--------------------------------------------------------------------------------


 

SECTION 7.17

Effectiveness

30

SECTION 7.18

Additional Obligors

30

SECTION 7.19

Continuing Nature of this Agreement

30

SECTION 7.20

Insolvency

30

SECTION 7.21

Rights and Immunities of Secured Debt Representatives

30

SECTION 7.22

U.S.A. Patriot Act

30

 

EXHIBIT A—Form of Intercreditor Agreement Joinder

 

ii

--------------------------------------------------------------------------------


 

This Intercreditor Agreement (this “Agreement”) is dated as of December 12, 2008
and is by and among Fleetwood Enterprises, Inc., a Delaware corporation
(“Fleetwood”), the other Obligors from time to time party hereto, Bank of
America, N.A., as Credit Agreement Agent (as defined below), Deutsche Bank Trust
Company Americas, as Trustee (as defined below), Bank of America, N.A., as
Priority Lien Collateral Agent (in such capacity and together with its
successors in such capacity, the “Priority Lien Collateral Agent”), and Deutsche
Bank Trust Company Americas, as Collateral Agent (in such capacity and together
with its successors in such capacity, the “Collateral Agent”).

 

RECITALS

 

Fleetwood and the other Obligors have entered into that certain Third Amended
and Restated Credit Agreement dated as of January 5, 2007, as amended by that
certain First Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of May 25, 2007, that certain Second Amendment to
Third Amended and Restated Credit Agreement and Consent of Guarantors dated as
of September 18, 2007, that certain Third Amendment to Third Amended and
Restated Credit Agreement and Consent of Guarantors dated as of January 16,
2008, that certain Fourth Amendment to Third Amended and Restated Credit
Agreement and Consent of Guarantors dated as of March 5, 2008, that certain
Fifth Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of April 9, 2008, that certain Sixth Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
April 24, 2008, that certain Seventh Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of August 6, 2008, that
certain Eighth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors, dated as of October 21, 2008 and that certain Ninth
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors, dated as of October 29, 2008 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”) among Fleetwood, Fleetwood Holdings Inc. (“Holdings”), the
subsidiaries of Holdings listed therein, Bank of America, N.A., as Credit
Agreement Agent (in such capacity and together with its successors, the “Credit
Agreement Agent”), and the lenders from time to time party thereto, which
provides for up to $135,000,000 in aggregate principal amount under a revolving
credit facility.

 

Fleetwood and the other Obligors have also entered into the Priority Lien
Security Documents pursuant to which the Priority Lien Collateral Agent has been
granted a first priority security interest in the Shared Real Estate Collateral
and the Other Priority Lien Collateral.

 

Fleetwood intends to issue senior secured notes (the “2008 Senior Secured
Notes”) in an aggregate principal amount of up to $103 million pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Indenture”)
among Fleetwood, the other Obligors party thereto and Deutsche Bank Trust
Company Americas, as trustee (in such capacity and together with its successors
in such capacity, the “Trustee”) and the Collateral Agent.

 

Fleetwood and the other Obligors also intend to enter into the Security
Documents pursuant to which the Collateral Agent will be granted a junior
priority security interest in the Shared Real Estate Collateral, which security
interest is subordinate to the security interest of the Priority Lien Collateral
Agent.

 

Fleetwood and the other Obligors intend to secure the Obligations under the
Credit Facility on a priority basis and, subject to such priority, intend to
secure the Obligations under the Indenture with Liens on all present and future
Shared Real Estate Collateral to the extent that such Liens have been provided
for in the applicable Security Documents, and desire to enter into this
Agreement to confirm their relative rights with respect to the Shared Real
Estate Collateral as provided in this Agreement.

 

Fleetwood and the other Obligors intend to secure the Obligations under the
Indenture on a priority basis with Liens on all present and future Notes Real
Estate Collateral and to provide certain rights of access to the holders of
Priority Lien Debt and the Priority Collateral Agent to such Notes Real Estate
Collateral as provided in this Agreement.

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

 

AGREEMENT

 

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

 

ARTICLE 1.  DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

SECTION 1.1  Defined Terms.  The following terms will have the following
meanings:

 

“2008 Senior Secured Notes Mortgage” means any mortgage, deed of trust, deed to
secure debt, assignments and other instruments executed and delivered by any
Obligor to or for the benefit of the Collateral Agent by which the Collateral
Agent, on behalf of any Notes Creditor, acquires a Lien on the Mortgaged
Property or Notes Real Estate Collateral, and all amendments, modifications and
supplements thereto.

 

“2008 Senior Secured Notes” has the meaning set forth in the recitals.

 

“2008 Senior Secured Notes Documents” means the Indenture, the 2008 Senior
Secured Notes and the Security Documents.

 

“Act of Required Debtholders” means, as to any matter at any time:

 

(1)   prior to the Discharge of Priority Lien Obligations, a direction in
writing delivered to the Priority Lien Collateral Agent by or with the written
consent of the Required Priority Lien Debtholders (or, for purposes of
Section 5.1(a) hereof, the written consent of each of the Priority Lien
Debtholders if and to the extent required by the terms of the Credit Facility);
and

 

(2)   at any time after the Discharge of Priority Lien Obligations, a direction
in writing delivered to the Collateral Agent by or with the written consent of
the Noteholders representing the Required Noteholders.

 

For purposes of this definition, (a) Notes Debt registered in the name of, or
beneficially owned by, Fleetwood or any Affiliate of Fleetwood will be deemed
not to be outstanding and (b) votes will be determined in accordance with
Section 7.2.

 

“Additional Secured Debt” has the meaning set forth in Section 4.3.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to Fleetwood or any of its Subsidiaries by a Lender or Agent
under the Credit Facility, or any of its Affiliates in reliance on the agreement
of such Lender or Agent under the Credit Facility to indemnify such Affiliate:
(i) credit cards, (ii) any cash management or related services, including the
automatic clearinghouse transfer of funds by such Lender or Agent under the
Credit Facility for the account of any of the Company or its Subsidiaries
pursuant to agreement or overdrafts, (iii) cash management, including controlled
disbursement services; and (iv) Hedge Agreements.

 

2

--------------------------------------------------------------------------------


 

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Borrowers” has the meaning given such term in the Credit Facility.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the Cities of Los Angeles, California, Charlotte, North
Carolina, New York, New York or at a place of payment are authorized by law,
regulation or executive order to remain closed.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equity interests, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights, options to purchase or other rights to acquire
any of the foregoing.

 

“Collateral Agent” has the meaning set forth in the recitals.

 

“Credit Agreement” has the meaning set forth in the recitals.

 

“Credit Agreement Agent” has the meaning set forth in the recitals.

 

“Credit Facility” means the Credit Agreement, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time;
provided that any such amendment, restatement, modification, renewal,
replacement or refinancing shall be in the form of an asset-backed lending
facilities agented by a commercial bank or other financial institution.

 

“DIP Financing” has the meaning assigned to such term in Section 3.6(a).

 

“Discharge of Priority Lien Obligations” means, subject to any Priority Claim
Avoidance, the occurrence of all of the following:

 

(1)   termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

 

(2)   Payment in Full of the principal of and interest and premium (if any) on
all Priority Lien Debt (other than any undrawn letters of credit);

 

(3)   discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting (or the
reimbursement obligations in respect of which constitute) Priority Lien Debt;
and

 

(4)   Payment in Full of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is Paid in Full (other
than any obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities in respect of which no claim or demand for payment has
been made at such time).

 

“Enforcement Action” means (a) any action to foreclose on any Lien on Shared
Real Estate Collateral securing Priority Lien Obligations, (b) any action to
take possession of, or sell or otherwise realize upon, or to exercise any other
rights or remedies with respect to, any Shared Real Estate Collateral, including
any disposition after the occurrence of an event of default with respect to any
Priority Lien Debt of any Shared Real Estate Collateral by Fleetwood or any
Obligor at the direction of the holders of the Priority Lien Obligations
evidenced by an Act of Required Debtholders, (c) the

 

3

--------------------------------------------------------------------------------


 

taking of any other actions by any Priority Lien Representative against any
Shared Real Estate Collateral, including the taking of control or possession of,
or the exercise of any right of setoff with respect to, any Shared Real Estate
Collateral and/or (d) the commencement by any Priority Lien Representative of
any legal proceedings or actions against or with respect to Fleetwood or any
Obligor or any property or Shared Real Estate Collateral of Fleetwood or any
Obligor to facilitate any of the actions described in clauses (a), (b) and
(c) above, including the commencement of any Insolvency or Liquidation
Proceeding.

 

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession).

 

“Guarantee” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Hedging Agreement” means, with respect to any Person, any and all transactions,
agreements or documents now existing or hereafter entered into, which provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging such Person’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(1)   interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

(2)   other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

(3)   other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1)   in respect of borrowed money;

 

(2)   evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

(3)   in respect of banker’s acceptances;

 

(4)   representing obligations under Capital Lease (as defined in the Credit
Facility) agreements;

 

4

--------------------------------------------------------------------------------


 

(5)   representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed;

 

(6)   representing any Hedging Obligations; or

 

(7)   representing any Obligations in respect of Bank Products,

 

if and to the extent any of the preceding items (other than letters of credit,
Hedging Obligations and Bank Products) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.

 

“Indenture” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means any of the following: (a) any
voluntary or involuntary case or proceeding with respect to Fleetwood or any
other Obligor under the Bankruptcy Code or any other federal or state
bankruptcy, insolvency, reorganization or other law affecting creditors’ rights
or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of the obligations and indebtedness of
Fleetwood or any such other Obligor, (b) any proceeding, whether voluntary or
involuntary, seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to
Fleetwood or any other Obligor or any of its assets, (c) any proceeding for
liquidation, dissolution or other winding up of the business of Fleetwood or any
other Obligor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any assignment for the benefit of creditors or
any marshaling of assets of Fleetwood or any other Obligor, whether voluntary or
involuntary.

 

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.

 

“Junior Lien” means a Lien upon any property or assets of any Obligor that is
junior to the Lien securing such Obligor’s Obligations under the Notes
Documents.

 

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Lien Sharing and Priority Confirmation” means, as to any Series of Priority
Lien Debt, the written agreement of the holders of such Series of Priority Lien
Debt, as set forth in the Credit Facility, for the enforceable benefit of each
existing and future Noteholder, each existing and future Notes Representative:

 

(a)   that all Priority Lien Obligations will be and are secured by all Priority
Liens at any time granted by Fleetwood or any other Obligor to secure any
Obligations in respect of such Series of Priority Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Priority Lien
Debt, and that all such Priority Liens will be enforceable by the Priority Lien
Collateral Agent for the benefit of all holders of Priority Lien Obligations in
accordance with the Priority Lien Documents;

 

5

--------------------------------------------------------------------------------


 

(b)   that the holders of Obligations in respect of such Series of Priority Lien
Debt are bound by the provisions of this Agreement, including the provisions
relating to the ranking of Priority Liens and the order of application of
proceeds from enforcement of Priority Liens; and

 

(c)   consenting to and directing the Priority Lien Collateral Agent to perform
its Obligations under this Agreement and the other Priority Lien Security
Documents.

 

Any written agreement referred to above may provide that any Type of Priority
Lien Debt within any Series may have priority as to the Shared Real Estate
Collateral, and will share any Lien securing such Series of Priority Lien Debt
with the holders of such Type of Priority Lien Obligations within such Series.

 

“Noteholder” means any holder of the 2008 Senior Secured Notes, in its capacity
as such.

 

“Notes Creditor” means the Collateral Agent and any Notes Representative on
behalf of the Noteholders.

 

“Notes Debt” means the 2008 Senior Secured Notes issued on the date hereof and
any Guarantees thereof.

 

“Notes Documents” means, collectively, the 2008 Senior Secured Notes Documents
and the Security Documents.

 

“Notes Lien” means a Lien granted by a Security Document to the Collateral
Agent, at any time, upon the Shared Real Estate Collateral to secure Notes
Obligations.

 

“Notes Obligations” means Notes Debt and all other Obligations in respect
thereof.

 

“Notes Real Estate Collateral” means Real Estate (as defined in the Credit
Facility) that does not constitute Shared Real Estate Collateral and that is
subject to a Lien in favor of the Collateral Agent for the benefit of the
Noteholders. A description of the Notes Real Estate Collateral on the date
hereof is set forth as Exhibit B to this Agreement.

 

“Notes Real Estate Collateral Access Period” means for each parcel of Notes Real
Estate Collateral on which any Other Priority Lien Collateral is located, the
period, which begins on the day that the Priority Lien Collateral Agent provides
the Collateral Agent with the notice of its election to request access pursuant
to Section 6.1 below and ends on the earliest of (i) the 120th day after the
later of (x) the date upon which the Priority Lien Collateral Agent notifies the
Collateral Agent of the desire of the Priority Lien Collateral Agent to exercise
the access rights as to such parcel of Notes Real Estate Collateral provided for
in Section 6.1(b) and (y) the date upon which the Priority Lien Collateral Agent
obtains the ability to use such parcel of Notes Real Estate Collateral following
or in connection with an Other Priority Lien Collateral Enforcement (either such
applicable date set forth in the foregoing clause (x) or (y), the “Notes Real
Estate Collateral Access Period Commencement Date”) plus, in each case, such
number of days, if any, after the Notes Real Estate Collateral Access Period
Commencement Date that the Priority Lien Collateral Agent is stayed or otherwise
prohibited by law or court order from exercising remedies, including without
limitation any Other Priority Lien Collateral Enforcement, with respect to Other
Priority Lien Collateral located on such Notes Real Estate Collateral or
(ii) the date on which all of the Other Priority Lien Collateral located on such
Notes Real Estate Collateral has been sold, moved or liquidated by the Priority
Lien Collateral Agent, or (iii) the date on which the Discharge of Priority Lien
Obligations occurs or (iv) the date on which the event of default that was the
subject of the Other Priority Lien Collateral Enforcement Notice relating to
such Other Priority Lien Collateral Enforcement Period has been cured to the
satisfaction of the Priority Lien Collateral Agent, or waived in writing by the
Priority Lien Collateral Agent; provided that, in the event of the termination
of a Notes Real Estate Collateral Access Period as described in this
clause (iv), for the avoidance of doubt, a separate Notes Real Estate Collateral
Access Period shall commence upon

 

6

--------------------------------------------------------------------------------


 

delivery by the Priority Lien Collateral Agent of another Other Priority Lien
Collateral Enforcement Notice.

 

“Notes Representative” means the Trustee, together with its successors in such
capacity.

 

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Priority Lien Documents or the Notes
Documents, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding), premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness, including, without limitation, in the case of
Priority Lien Debt, all “Obligations” (including, without limitation, all “Agent
Advances” and “Non-Ratable Loans”) in each case as defined in the Credit
Facility as in effect on the date hereof.

 

“Obligor” means Fleetwood and any Subsidiary of Fleetwood that owns any one or
more items of Mortgaged Property or Notes Real Estate Collateral and that has
executed (a) a 2008 Senior Secured Notes Mortgage and (b) either this
Intercreditor Agreement or an Intercreditor Agreement Joinder.

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of
Fleetwood by two officers of Fleetwood, at least one of whom must be the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of Fleetwood, including:

 

(a)   a statement that the Person making such certificate has read such covenant
or condition;

 

(b)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

 

(c)   a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

(d)   a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

 

“Other Priority Lien Collateral” means Collateral (as defined in the Credit
Facility in effect on the date hereof) (other than the Shared Real Estate
Collateral) with respect to which a Lien is granted as security for any Priority
Lien Obligations.

 

“Other Priority Lien Collateral Enforcement” means any action by the Priority
Lien Collateral Agent to repossess, or exercise any remedies with respect to all
or any material portion of Other Priority Lien Collateral or to seek the
judicial enforcement of any of the rights and remedies under the Priority Lien
Documents or under any applicable law with respect to the Other Priority Lien
Collateral. For the avoidance of doubt, Other Priority Lien Collateral
Enforcement shall not include any Enforcement Action, the imposition of a
default rate of interest or late fee or any other action, right or remedy that
is not directed towards or with respect to the Other Priority Lien Collateral.

 

“Other Priority Lien Collateral Enforcement Notice” means a written notice
delivered, at a time when an event of default has occurred and is continuing
under the Priority Lien Documents, by the Priority Lien Collateral Agent
announcing that an Other Priority Lien Collateral Enforcement Period has
commenced and specifying the relevant event of default.

 

“Other Priority Lien Collateral Enforcement Period” means the period of time
following the receipt by the Collateral Agent of an Other Priority Lien
Collateral Enforcement Notice until the earlier of (i) the Discharge of Priority
Lien Obligations, (ii) the Priority Lien Collateral Agent and the Collateral
Agent agree in writing to terminate the Other Priority Lien Collateral
Enforcement Period, or (iii) the

 

7

--------------------------------------------------------------------------------


 

date on which the event of default that was the subject of the Other Priority
Lien Collateral Enforcement Period relating to such Other Priority Lien
Collateral Enforcement Notice has been cured to the satisfaction of the Priority
Lien Collateral Agent or waived in writing by the Priority Lien Collateral
Agent.

 

“Paid in Full” or “Payment in Full” means, with respect to any Obligations,
that: (a) all of such Obligations (other than contingent indemnification
obligations for which no underlying claim has been asserted) have been paid,
performed or discharged in full (with all such Obligations consisting of
monetary or payment obligations having been paid in full in cash), (b) no Person
has any further right to obtain any loans, letters of credit, bankers’
acceptances, or other extensions of credit under the documents relating to such
Obligations, (c) any and all letters of credit, bankers’ acceptances or similar
instruments issued under such documents have been cancelled and returned (or
backed by stand-by guarantees or cash collateralized) in accordance with the
terms of such documents, (d) any costs, expenses and indemnification obligations
not yet due and payable but with respect to which a claim has been threatened or
asserted in writing under any Priority Lien Document, are backed by letter of
credit or cash collateral in an amount and on terms reasonably satisfactory to
the applicable Secured Debt Representative.

 

“Permitted Liens” has the meaning assigned to such term as set forth in the
Credit Facility in effect on the date hereof.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Priority Claim Avoidance” has the meaning assigned to such term in
Section 4.1(c).

 

“Priority Lien” means a Lien granted by a Priority Lien Security Document to the
Priority Lien Collateral Agent, at any time, upon the Shared Real Estate
Collateral to secure Priority Lien Obligations.

 

“Priority Lien Collateral Agent” means Bank of America, N.A., in its capacity as
Priority Lien Collateral Agent under the Priority Lien Security Documents,
together with its successors in such capacity.

 

“Priority Lien Creditor” means each Priority Lien Collateral Agent, each
Priority Lien Representative and each holder of Priority Lien Obligations.

 

“Priority Lien Debt” means:

 

(1)   Indebtedness under the Credit Facility that was permitted to be incurred
and secured under each applicable Secured Debt Document (or as to which the
lenders under the Credit Facility obtained an Officers’ Certificate at the time
of incurrence to the effect that such Indebtedness was permitted to be incurred
and secured by all applicable Secured Debt Documents); and

 

(2)   Obligations under (x) Hedging Agreements of Fleetwood for the purpose of
hedging Fleetwood or its Subsidiaries’ exposure to fluctuations in interest or
exchange rates, loans, credit exchanges, security or currency valuations or
commodity prices and (y) Bank Products; provided, that:

 

(a)   such obligations under Hedging Agreements are secured by a Priority Lien
on all of the assets and properties that secure Debt (as defined in the Credit
Facility) under the Credit Facility; and

 

(b)   such Priority Lien is senior to or on a parity with the Priority Liens
securing Debt under the Credit Facility.

 

8

--------------------------------------------------------------------------------


 

“Priority Lien Documents” means the Credit Facility and the Priority Lien
Security Documents.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt.

 

“Priority Lien Representative” means the Credit Agreement Agent and any
successor thereto.

 

“Priority Lien Security Documents” means this Agreement, each Lien Sharing and
Priority Confirmation, and all security agreements, mortgages, deeds of trust or
other grants or transfers for security executed and delivered by any Obligor
creating (or purporting to create) a Priority Lien upon Shared Real Estate
Collateral in favor of the Priority Lien Collateral Agent, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms.

 

“Required Noteholders” means, at any time, one or more Noteholders having or
holding 2008 Senior Secured Notes representing more than 50% of the aggregate
outstanding principal amount of 2008 Senior Secured Notes.

 

“Required Priority Lien Debtholders” means, at any time, the “Required Lenders,”
“Majority Lenders” (or similar term) under and as defined in the Credit Facility
in effect as of the date hereof or other primary documentation governing each
separate Series of Priority Lien Debt.

 

“Revolving Loans” has the meaning given such term in the Credit Facility as in
effect on the date hereof.

 

“Secured Debt” means Notes Debt and Priority Lien Debt.

 

“Secured Debt Default” means any event or condition which, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Secured Debt causes, or permits holders of Secured Debt outstanding thereunder
(with or without the giving of notice or lapse of time, or both, and whether or
not notice has been given or time has lapsed) to cause, the Secured Debt
outstanding thereunder to become immediately due and payable.

 

“Secured Debt Documents” means the Notes Documents and the Priority Lien
Documents.

 

“Secured Debt Representative” means each Notes Representative and each Priority
Lien Representative.

 

“Secured Obligations” means Notes Obligations and Priority Lien Obligations.

 

“Secured Parties” means the holders of Secured Obligations and the Secured Debt
Representatives.

 

“Security Documents” means this Agreement, each Lien Sharing and Priority
Confirmation, all 2008 Senior Secured Note Mortgages and all security
agreements, mortgages, deeds of trust or other grants or transfers for security
executed and delivered by any Obligor creating (or purporting to create) a Notes
Lien upon Shared Real Estate Collateral in favor of the Collateral Agent, in
each case, as amended, modified, renewed, restated or replaced, in whole or in
part, from time to time, in accordance with its terms and Section 3.9.

 

“Series of Priority Lien Debt” means, severally, the Revolving Loans and Term
Loans, in each case outstanding under the Credit Facility.

 

“Series of Secured Debt” means, severally, each Series of Priority Lien Debt and
the Notes Debt.

 

“Shared Real Estate Collateral” means the Mortgaged Property (as defined in the
Credit Facility and as may be released, substituted or supplemented from time to
time in accordance with the terms of the Credit Facility) with respect to which
a Notes Lien is granted as security for any Notes Obligations.

 

9

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting Capital Stock, is owned or controlled
directly or indirectly by the Person, or one or more of the Subsidiaries of the
Person, or a combination thereof.

 

“Term Loan” has the meaning given such term in the Credit Facility as in effect
on the date hereof.

 

“Trustee” has the meaning set forth in the recitals.

 

“Type of Priority Lien Debt” means, as to any Series of Priority Lien Debt,
either revolving debt or term debt.

 

“UCC” means the Uniform Commercial Code as in effect in the State of California
or any other applicable jurisdiction.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

SECTION 1.2  Rules of Interpretation.

 

(a)   All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

 

(b)   Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

 

(c)   The use in this Agreement or any of the other Security Documents or
Priority Lien Security Documents of the word “include” or “including,” when
following any general statement, term or matter, will not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but will be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The word “will” shall be construed to
have the same meaning and effect as the word “shall.”

 

(d)   References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” and “Schedules” will be to Exhibits and Schedules, respectively, to
this Agreement unless otherwise specifically provided.

 

(e)   Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Indenture (including any definition contained therein) shall be
deemed to be a reference to such section, clause, paragraph, definition or other
provision as in effect on the date of this Agreement; provided, that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (1) made in accordance with the
Indenture and (2) prior to the Discharge of Priority Lien Obligations, approved
in a writing delivered to the Trustee, the Priority Lien Collateral Agent and
the Collateral Agent by, or on behalf of, the requisite holders of Priority Lien
Obligations as are needed (if any) under the terms of the applicable Priority
Lien Documents to approve such amendment or modification.

 

10

--------------------------------------------------------------------------------


 

(f)    This Agreement, the Security Documents and the Priority Lien Security
Documents will be construed without regard to the identity of the party who
drafted it and as though the parties participated equally in drafting it.
Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement or the other Security Documents or Priority
Lien Security Documents.

 

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.1  Representations and Warranties of the Priority Lien Collateral
Agent.

 

The Priority Lien Collateral Agent represents, warrants, acknowledges and agrees
on behalf of itself and the holders of Priority Lien Obligations that (1) it is
authorized to enter into this Agreement on behalf of itself and such holders,
(2) it has the corporate power and authority and the legal right to execute and
deliver and perform its obligations under this Agreement and has taken all
necessary corporate action to authorize its execution, delivery and performance
of this Agreement and (3) this Agreement constitutes a valid and legally binding
obligation of the Priority Lien Collateral Agent, enforceable against the
Priority Lien Collateral Agent in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

SECTION 2.2  Representations and Warranties of the Collateral Agent.

 

The Collateral Agent represents, warrants, acknowledges and agrees on behalf of
itself and the Noteholders that (1) it is authorized to enter into this
Agreement on behalf of itself and such holders, (2) it has the corporate power
and authority and the legal right to execute and deliver and perform its
obligations under this Agreement and has taken all necessary corporate action to
authorize its execution, delivery and performance of this Agreement and (3) this
Agreement constitutes a valid and legally binding obligation of the Collateral
Agent, enforceable against the Collateral Agent in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity.

 

ARTICLE 3.  THE TRUST ESTATES

 

SECTION 3.1  Priority of Liens.  (a) Notwithstanding anything else contained
herein or in any of the other Security Documents or Priority Lien Security
Documents, it is the intent of the parties that:

 

(1)   the grant of Priority Liens pursuant to the Priority Lien Security
Documents and the grant of Notes Liens pursuant to the Security Documents,
respectively, create two separate and distinct Liens: the Priority Liens
securing the payment and performance of the Priority Lien Obligations and the
Notes Liens securing the payment and performance of the Notes Obligations,
respectively; and

 

(2)   the Notes Liens on the Shared Real Estate Collateral securing the Notes
Obligations are subject and subordinate to the Priority Liens securing the
Priority Lien Obligations.

 

(3)   The Lien priorities provided for in this Section shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, replacement, renewal, restatement or refinancing of either the
Priority Lien Obligations or the Notes Obligations, by the release of any Shared
Real Estate Collateral or of any guarantees securing any secured obligations or
by any action that any representative or secured party may take or fail to take
in respect of the Shared Real Estate Collateral.

 

SECTION 3.2  Restrictions on Enforcement of Notes Liens.

 

(a)   Until the Discharge of Priority Lien Obligations, the holders of Priority
Lien Obligations will have, subject to the exceptions set forth below in
clauses (1) through (8), the exclusive right to enforce,

 

11

--------------------------------------------------------------------------------


 

collect or realize on any Shared Real Estate Collateral or exercise any other
right or remedy with respect to the Shared Real Estate Collateral (including,
without limitation, by means of set off), as well as the exclusive right to
manage, perform and enforce the terms of the applicable Priority Lien Documents
with respect to the Shared Real Estate Collateral, to exercise and enforce all
privileges and rights thereunder according to their respective sole discretion
and the exercise of their sole business judgment, including the exclusive right
to take or retake control or possession of the Shared Real Estate Collateral and
to hold, prepare for sale, process, dispose of, or liquidate such Shared Real
Estate Collateral and to incur expenses in connection with such disposition and
to exercise all the rights and remedies of a secured lender under the UCC or
other applicable law of any applicable jurisdiction. Until the Discharge of
Priority Lien Obligations, neither the Collateral Agent, nor any Notes
Representative or Noteholder may take any action to enforce, collect or realize
on any Shared Real Estate Collateral or exercise any other right or remedy with
respect to the Shared Real Estate Collateral (including, without limitation, by
means of set off) without prior written consent of the Priority Lien
Representative. Notwithstanding the foregoing, the Notes Representative and
Noteholders may on their behalf, direct the Collateral Agent:

 

(1)   to take any action without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations;

 

(2)   to deliver any notice or demand necessary to enforce (subject to the prior
Discharge of Priority Lien Obligations) any right to claim, take or receive
proceeds of Shared Real Estate Collateral remaining after the Discharge of
Priority Lien Obligations;

 

(3)   to take any action necessary to establish the priority (subject to
Priority Liens) of the Notes Liens upon any Shared Real Estate Collateral;
provided, that, prior to the Discharge of Priority Lien Obligations, the Notes
Representatives and the Noteholders may not require the Collateral Agent to take
any action to perfect any Shared Real Estate Collateral through possession or
control;

 

(4)   to take any action as necessary to create, prove, preserve or protect (but
not enforce) the Notes Liens upon any Shared Real Estate Collateral;

 

(5)   in the event of an Insolvency or Liquidation Proceeding to file a proof of
claim or statement of interest with respect to the Notes Obligations;

 

(6)   to file any responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of any Notes Creditor,
including any claims secured by the Shared Real Estate Collateral, in each case
in accordance in all respects with the terms of this Agreement;

 

(7)   to vote on any plan of reorganization in accordance in all respects with
the terms of this Agreement; or

 

(8)   to bid for or purchase Shared Real Estate Collateral at any private or
judicial foreclosure sale or sale upon such Shared Real Estate Collateral, in
each case, initiated by the Priority Lien Creditors.

 

(b)   Until the Discharge of Priority Lien Obligations, none of the Noteholders,
the Collateral Agent or any Notes Representative will:

 

(1)   request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the exercise or
enforcement of any right or remedy otherwise available to the holders of
Priority Lien Obligations in respect of the Priority Liens on Shared Real Estate
Collateral or that would limit, invalidate, avoid or set aside any Priority Lien
on Shared Real Estate Collateral or subordinate the Priority Liens on Shared
Real Estate Collateral to the Notes Liens on Shared Real Estate Collateral or
grant the Notes Liens equal

 

12

--------------------------------------------------------------------------------


 

ranking on Shared Real Estate Collateral to the Priority Liens on the Shared
Real Estate Collateral;

 

(2)   (i) oppose or otherwise contest any motion for relief from the automatic
stay or from any injunction against foreclosure, sale or enforcement of Priority
Liens on Shared Real Estate Collateral made by any holder of Priority Lien
Obligations or any Priority Lien Representative in any Insolvency or Liquidation
Proceeding or (ii) seek relief from the automatic stay or from any injunction
against foreclosure, sale or enforcement of Notes Liens on Shared Real Estate
Collateral;

 

(3)   oppose or otherwise contest any exercise by any holder of Priority Lien
Obligations or any Priority Lien Representative of the right to credit bid
Priority Lien Obligations at any sale in foreclosure or enforcement of Priority
Liens on Shared Real Estate Collateral;

 

(4)   oppose or otherwise contest any Enforcement Action by or other request for
judicial relief made in any court by any holder of Priority Lien Obligations or
any Priority Lien Representative relating to the enforcement of any Priority
Lien on Shared Real Estate Collateral;

 

(5)   challenge the validity, perfection, priority or enforceability of the
Priority Liens on Shared Real Estate Collateral or the Priority Lien Debt or the
other Priority Lien Obligations;

 

(6)   support or vote for any plan of reorganization in any Insolvency or
Liquidation Proceeding if such plan effectively challenges or does not recognize
the validity, perfection or priority of the Priority Liens or involves a
cram-down of the Priority Liens; or

 

(7)   credit bid for any Shared Real Estate Collateral being sold, transferred
or otherwise disposed of.

 

(c)   (i) Until the Payment in full of all Notes Obligations, none of the
holders of Priority Lien Obligations, in their capacities as holders of Priority
Lien Debt, the Priority Lien Collateral Agent or any Priority Lien
Representative will challenge the validity, perfection, priority or
enforceability of the Liens in favor of the Collateral Agent on behalf of the
Noteholders on the Notes Real Estate Collateral that is subject to a Lien
permitted by clause (j) of the definition of Permitted Liens.

 

(ii)   Until the Discharge of Priority Lien Obligations, none of the
Noteholders, the Collateral Agent or the Notes Representative will challenge the
validity, perfection, priority or enforceability of the Liens in favor of the
Priority Lien Collateral Agent on behalf of the holders of Priority Lien Debt or
the other Priority Lien Obligations on the Other Priority Lien Collateral.

 

(d)   At any time that is both prior to the Discharge of Priority Lien
Obligations and after (1) the commencement of any Insolvency or Liquidation
Proceeding or (2) the Collateral Agent and each Notes Representative having
received written notice from any Priority Lien Representative at the direction
of an Act of Required Debtholders stating that (A) any Series of Priority Lien
Debt has become due and payable in full (whether at maturity, upon acceleration
or otherwise) or (B) the holders of Priority Liens securing one or more
Series of Priority Lien Debt have become entitled under any Priority Lien
Documents to enforce any or all of the Priority Liens by reason of a default
under such Priority Lien Document and are commencing, have commenced or intend
promptly to commence an Enforcement Action, no transfer of Shared Real Estate
Collateral will be made to, and no payment of money (or the equivalent of money)
will be made from the proceeds of Shared Real Estate Collateral to, the
Collateral Agent, any Notes Representative or any Noteholder (including, without
limitation, payments and prepayments made for application to Notes Obligations
and all other payments and deposits made pursuant to any provision of any Notes
Document, in each case, from the proceeds of Shared Real Estate Collateral).
Each Notes Creditor irrevocably authorizes, empowers and directs any debtor,
debtor in possession, receiver, trustee, liquidator, custodian, conservator or
other Person having authority, to pay or otherwise deliver all Shared Real
Estate Collateral or proceeds of

 

13

--------------------------------------------------------------------------------


 

Shared Real Estate Collateral to the Priority Lien Collateral Agent in the
circumstances contemplated by clauses (1) and (2) above.

 

(e)   All Shared Real Estate Collateral and proceeds of Shared Real Estate
Collateral received by the Collateral Agent, any Notes Representative or any
Noteholder at any time prior to the Discharge of Priority Lien Obligations in
violation of Section 3.2(d) or otherwise in violation of this Agreement will be
held by the Collateral Agent, the applicable Notes Representative or the
applicable Noteholder for the account of the holders of Priority Liens and
remitted to any Priority Lien Representative upon demand by such Priority Lien
Representative. The Notes Liens will remain attached to and enforceable against
all proceeds so held or remitted. All proceeds of Shared Real Estate Collateral
received by the Collateral Agent, any Notes Representative or the Noteholders
not in violation of Section 3.2(d) will be received by the Collateral Agent,
such Notes Representatives or such Noteholder free from the Priority Liens and
all other Liens except the Notes Liens.

 

(f)    The Collateral Agent, the Trustee and each Noteholder each (a) waives any
and all notice of the creation, renewal, extension or accrual of any of the
Priority Lien Obligations under the Priority Lien Documents and notice of or
proof of reliance by the holders of the Priority Lien Obligations and Priority
Lien Representatives under this Agreement, and protest, demand for payment or
notice except to the extent otherwise specified herein, (b) consents to all
Enforcement Actions that may be taken by any Priority Lien Creditor with respect
to the Shared Real Estate Collateral and waives all rights to object to any
Enforcement Action taken or omitted to be taken at any time by any Priority Lien
Creditor, it being agreed that the Priority Lien Creditors shall have sole
discretion in taking or omitting to take Enforcement Action against the Shared
Real Estate Collateral and (c) acknowledges and agrees that the holders of the
Priority Lien Obligations and the Priority Lien Representatives have relied upon
the Lien priority and other provisions of this Agreement consenting to the
incurrence by Fleetwood and the other Obligors of their obligations in respect
of the 2008 Senior Secured Notes and in making funds available to Fleetwood and
the Borrowers under the Priority Lien Documents.

 

(g)   Until the Discharge of Priority Lien Obligations, the Priority Lien
Collateral Agent will have the exclusive right, subject to the rights of
Fleetwood and the other Obligors under the applicable Priority Lien Documents,
to settle and adjust claims in respect of the Shared Real Estate Collateral
under policies of insurance and to approve any award granted in any condemnation
or similar proceeding, or any deed in lieu of condemnation, in respect of the
Shared Real Estate Collateral.

 

(h)   To the extent that the Collateral Agent has an interest in any real
property constituting Shared Real Estate Collateral, it will not hinder or
impair any efforts of the Priority Lien Collateral Agent in removing any Other
Priority Lien Collateral or any other asset subject to any Lien in favor of the
Credit Agreement Agent from any such real property.

 

(i)    The foregoing provisions will not apply to the compensation,
reimbursement and indemnity rights of each of the Trustee and the Collateral
Agent in any of its capacities.

 

(j)    Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the Noteholders and the Notes Representative may take
any actions and exercise any and all rights in respect of any Notes Real Estate
Collateral that is subject to a Lien permitted by clause (j) of the definition
of Permitted Liens and any and all rights that would be available to a holder of
unsecured claims (including, without limitation, the right to commence an
Insolvency or Liquidation Proceeding against Fleetwood or any other Obligor and
to propose, support, object to or vote in favor of or against any plan of
reorganization or similar dispositive restructuring plan in any Insolvency or
Liquidation Proceeding); provided that, by accepting a 2008 Senior Secured Note,
each Noteholder agrees (A) until the Discharge of Priority Lien Obligations, not
to take any of the actions described above in clauses (1) through (7) of
Section 3.2(b) or oppose or contest any order that it has agreed not to oppose
or contest under Section 3.6 and (B) to comply with Sections 3.2(b) and 3.2(c).

 

14

--------------------------------------------------------------------------------


 

SECTION 3.3  Waiver of Right of Marshalling.

 

(a)   Prior to the Discharge of Priority Lien Obligations, Noteholders, each
Notes Representative and the Collateral Agent may not assert or enforce any
right of marshalling, appraisement, valuation or other similar right that may
otherwise be available under applicable law accorded to a junior lienholder with
respect to any of the Shared Real Estate Collateral, as against the holders of
Priority Lien Obligations and the Priority Lien Representatives (in their
capacity as priority lienholders).

 

(b)   Following the Discharge of Priority Lien Obligations, the Noteholders and
any Notes Representative may assert their right under the UCC or otherwise to
any proceeds remaining following a sale or other disposition of Shared Real
Estate Collateral by, or on behalf of, the holders of Priority Lien Obligations.

 

SECTION 3.4  Discretion in Enforcement of Priority Liens.

 

(a)   In exercising rights and remedies with respect to the Shared Real Estate
Collateral, the Priority Lien Representatives may enforce (or refrain from
enforcing) the provisions of the Priority Lien Documents and exercise (or
refrain from exercising) remedies thereunder or any such rights and remedies,
all in such order and in such manner as they may determine in the exercise of
their sole and exclusive discretion in accordance with applicable law,
including:

 

(1)   the exercise or forbearance from exercise of all rights and remedies in
respect of the Shared Real Estate Collateral and/or the Priority Lien
Obligations;

 

(2)   the enforcement or forbearance from enforcement of any Priority Lien in
respect of the Shared Real Estate Collateral;

 

(3)   the acceptance of the Shared Real Estate Collateral in full or partial
satisfaction of the Priority Lien Obligations; and

 

(4)   the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

 

Without limiting the foregoing, the Noteholders and the Notes Representatives
agree that neither the Priority Lien Collateral Agent nor any holder of Priority
Lien Obligations will have any duty or obligations first to marshal or realize
upon any Other Priority Lien Collateral, or to sell, dispose of or otherwise
liquidate all or any portion of such Other Priority Lien Collateral, in any
manner that would maximize the return to the Noteholders, notwithstanding that
the order and timing of any such realization, sale disposition or liquidation
may affect the amount of proceeds actually received by the Noteholders from such
realization, sale, disposition or liquidation.

 

SECTION 3.5  Discretion in Enforcement of Priority Lien Obligations.

 

(a)   Without in any way limiting the generality of Section 3.4, the holders of
Priority Lien Obligations and the Priority Lien Representatives may, at any time
and from time to time, without the consent of or notice to Noteholders or the
Notes Representatives, without incurring responsibility to Notes Creditors and
without impairing or releasing the subordination of the Lien in favor of Notes
Creditors on the Shared Lien Real Estate Collateral provided in this Agreement
or the obligations hereunder of the Notes Creditors, do any one or more of the
following:

 

(1)   change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Priority Lien Obligations, or otherwise amend or
supplement in any manner the Priority Lien Obligations, or any instrument
evidencing the Priority Lien Obligations or any agreement under which the
Priority Lien Obligations are outstanding;

 

(2)   release any Person or entity liable in any manner for the collection of
the Priority Lien Obligations;

 

15

--------------------------------------------------------------------------------


 

(3)   release the Priority Lien on any Shared Real Estate Collateral; and

 

(4)   exercise or refrain from exercising any rights against Fleetwood, any
Borrower or any Obligor.

 

SECTION 3.6  Insolvency or Liquidation Proceedings.

 

(a)   If in any Insolvency or Liquidation Proceeding and prior to the Discharge
of Priority Lien Obligations, the holders of Priority Lien Obligations by an Act
of Required Debtholders consent to any order:

 

(1)   for use of cash collateral;

 

(2)   approving a debtor-in-possession financing (a “DIP Financing”);

 

(3)   granting any relief on account of Priority Lien Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Priority Lien
Obligations in the Shared Real Estate Collateral subject to Priority Liens; or

 

(4)   relating to a sale of assets of Fleetwood or any other Obligor that
provides, to the extent the assets sold are to be free and clear of Liens, that
all Priority Liens and Notes Liens will attach to the proceeds of the sale,

 

then, the Noteholders and each Notes Representative, will not oppose or
otherwise contest the entry of such order, so long as in the case of an order
approving a DIP Financing, the DIP Financing is secured by a Lien that is senior
to or on a parity with all Priority Liens upon Shared Real Estate Collateral in
such Insolvency or Liquidation Proceeding, and so long as in all cases under
clauses (1) through (4) above, none of the holders of Priority Lien Obligations
or any Priority Lien Representative in any respect opposes or otherwise contests
any request made by any holder of Notes Obligations or a Notes Representative
for the grant to the Collateral Agent, for the benefit of the holders of Notes
Obligations, of a junior Lien upon such Shared Real Estate Collateral on which a
Lien is (or is to be) granted under such order to secure the Priority Lien
Obligations, co-extensive in all respects with, but subordinated (as set forth
in Section 3.1) to, such Lien and all Priority Liens on such Shared Real Estate
Collateral. For the avoidance of doubt, in no event shall this Section 3.6(a) be
construed to require any Noteholder or Notes Representative to consent to, or
waive the right to contest, any order approving a DIP Financing (x) secured
solely by a Lien on the Notes Real Estate Collateral that is permitted by
clause (j) of the definition of Permitted Liens or (y) secured by a Lien on the
Notes Real Estate Collateral that is permitted by clause (j) of the definition
of Permitted Liens and senior to or on a parity with the Liens on the Notes Real
Estate Collateral in favor of the Collateral Agent on behalf of the Noteholders.

 

(b)   The Noteholders or any Notes Representative will not file or prosecute in
any Insolvency or Liquidation Proceeding any motion for adequate protection (or
any comparable request for relief), including seeking periodic payments during
the pendency of the Insolvency or Liquidation Proceeding or seek any liens other
than those specifically permitted below based upon their interest in the Shared
Real Estate Collateral under the Notes Liens (provided, that in no event shall
this clause (b) prevent a motion for adequate protection based solely upon their
interest in the Notes Real Estate Collateral Lien that is subject to a Lien
permitted by clause (j) of the definition of Permitted Liens) except that:

 

(1)   they may freely seek and obtain relief granting a Junior Lien in respect
of their Notes Obligations co-extensive in all respects with, but subordinated
on the same basis as the other Liens securing the Notes Obligations are
otherwise subordinated under Section 3.1 to all Liens securing the Priority Lien
Obligations on Shared Real Estate Collateral (including, without limitation, any
Liens granted to the holders of Priority Lien Obligations or any agent or
representative thereof as adequate protection and any “carve-out” agreed to by
the holders of Priority Lien Obligations (so

 

16

--------------------------------------------------------------------------------


 

long as the Priority Liens are subject to the same “carve-out”)) and to all
Liens securing DIP Financings; and

 

(2)   from and after the date that any Insolvency or Liquidation Proceeding is
commenced, in the event any Obligor, as debtor in possession, or any bankruptcy
trustee acting on behalf of any Obligor seeks to sell any Shared Real Estate
Collateral under 11 U.S.C. Section 363 free and clear of any Lien securing the
Notes Obligations, the Collateral Agent, on behalf of the Noteholders, shall be
entitled to seek or request adequate protection in respect of the Notes
Obligations in the form of replacement Liens on any other asset of any Obligor
other than any asset that is part of the Other Priority Lien Collateral;
provided that, in connection with such a request or otherwise, (i) the Priority
Lien Collateral Agent, on behalf of the holders of the Priority Lien
Obligations, is or has been granted a senior replacement Lien on all such assets
as security for the Priority Lien Obligations and (ii) any replacement Lien
which is or might be granted on such assets securing the Notes Obligations is
subordinated in all respects to the Lien on such assets securing the Priority
Lien Obligations and any DIP Financing on the same basis as the other Liens
securing the Notes Obligations are subordinated to the Liens securing the
Priority Lien Obligations hereunder. Any Lien granted to the Collateral Agent in
contravention of this Section 3.6(b)(2) shall be deemed subordinated to the
Liens of the Priority Lien Collateral Agent and, if the Priority Lien Collateral
Agent is not granted a replacement Lien on the same assets, then any proceeds of
such assets received by the Collateral Agent, any Notes Representative or any
Noteholder at any time prior to the Discharge of Priority Lien Obligations will
be held by the Collateral Agent, the applicable Notes Representative or the
applicable Noteholder for the account of the holders of Priority Lien
Obligations and remitted to any Priority Lien Representative upon demand by such
Priority Lien Representative.

 

(3)   they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations.

 

(c)   Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the Noteholders and the Notes Representatives may take
any actions and exercise any and all rights in respect of any Notes Real Estate
Collateral that is subject to a Lien permitted by clause (j) of the definition
of Permitted Liens and any and all rights that would be available to a holder of
unsecured claims (including, without limitation, the right to commence an
Insolvency or Liquidation Proceeding against Fleetwood or any other Obligor and
to propose, support, object to or vote in favor of or against any plan of
reorganization or similar dispositive restructuring plan in any Insolvency or
Liquidation Proceeding); provided that, by accepting a new note, each Holder of
new notes will agree (A) not to take any of the actions described above
clauses (1) through (7) of Section 3.2(b) or oppose or contest any order that it
has agreed not to oppose or contest under this Section 3.6 and (B) to comply
with Sections 3.2(b) and 3.02(c).

 

SECTION 3.7  Reserved.

 

SECTION 3.8  Amendment of Priority Lien Security Documents.

 

(a)   From and after the date, if any, that there is Priority Lien Debt other
than that arising under the Credit Facility, no amendment or supplement to the
provisions of any Priority Lien Security Document will be effective without the
approval of the Priority Lien Collateral Agent acting as directed by the
Required Priority Lien Debtholders, except that:

 

(1)   any amendment or supplement that has the effect solely of adding or
maintaining Shared Real Estate Collateral, securing additional Priority Lien
Obligations that was otherwise permitted by the terms of the Priority Lien
Documents to be secured by the Shared Real Estate Collateral or preserving,
perfecting or establishing the priority of the Priority Liens or the rights of
the Priority

 

17

--------------------------------------------------------------------------------


 

Lien Collateral Agent therein will become effective when executed and delivered
by Fleetwood or any applicable Obligor party thereto and the Priority Lien
Collateral Agent;

 

(2)   no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Priority Lien Obligations:

 

(A)  to vote its outstanding Priority Lien Debt as to any matter described as
subject to direction by the Required Priority Lien Debtholders (or amends the
provisions of this clause (2) or the definition of “Required Priority Lien
Debtholders”),

 

(B)   to share in the order of application described under Section 3.1 in the
proceeds of enforcement of or realization on any Shared Real Estate Collateral,
or

 

(C)   to require that Priority Liens be released only as set forth in the
provisions described under Section 5.1,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Priority Lien Debt so affected under the applicable
Priority Lien Document; and

 

(3)   no amendment or supplement that imposes any obligation upon the Priority
Lien Collateral Agent or any Priority Lien Representative or adversely affects
the rights of the Priority Lien Collateral Agent or any Priority Lien
Representative, in its individual capacity as such, will become effective
without the consent of the Priority Lien Collateral Agent or such Priority Lien
Representative.

 

(b)   Any amendment or supplement to the provisions of the Priority Lien
Security Documents that releases Shared Real Estate Collateral will be effective
only in accordance with the requirements set forth in the applicable Priority
Lien Documents referenced under 5.1.

 

(c)   So long as any obligations under the Credit Facility are outstanding,
Fleetwood may not designate any facility (other than any arising as a
consequence of an amendment, modification, extension, restatement, replacement,
refunding or refinancing of a Credit Facility) as a Credit Facility without the
consent of the Required Priority Lien Debtholders, which consent may be withheld
in the sole discretion of the Required Priority Lien Debtholders.

 

SECTION 3.9  Amendment of Security Documents.

 

(a)   No amendment or supplement to the provisions of any Security Document
constituting a Notes Document will be effective without the approval of the
Collateral Agent acting as directed by the Required Noteholders, except that:

 

(1)   any amendment or supplement that has the effect solely of adding or
maintaining Shared Real Estate Collateral, securing additional Notes Debt that
was otherwise permitted by the terms of the Notes Documents to be secured by the
Shared Real Estate Collateral or preserving, perfecting or establishing the
priority of the Notes Liens or the rights of the Collateral Agent therein will
become effective when executed and delivered by Fleetwood or any applicable
Obligor party thereto and the Collateral Agent;

 

(2)   no amendment or supplement that reduces, impairs or adversely affects the
right of any Noteholder:

 

(A)  to vote its outstanding Notes Debt as to any matter described as subject to
direction by the Required Noteholders (or amends the provisions of this
clause (2) or the definition of “Required Noteholders”),

 

(B)   to share in the order of application described under Sections 4.1 and 4.2
in the proceeds of enforcement of or realization on any Shared Real Estate
Collateral, or

 

18

--------------------------------------------------------------------------------


 

(C)   to require that Notes Liens be released only as set forth in the
provisions described under Section 5.1,

 

will become effective without the consent of the requisite percentage or number
of Noteholders so affected under the applicable Notes Document; and

 

(3)   no amendment or supplement that imposes any obligation upon the Collateral
Agent or any Notes Representative or adversely affects the rights of the
Collateral Agent or any Notes Representative, respectively, in its individual
capacity as such, will become effective without the consent of the Collateral
Agent or such Notes Representative, respectively.

 

Any amendment or supplement to the provisions of the Security Documents that
releases Shared Real Estate Collateral will be effective only in accordance with
the requirements set forth in Section 5.1. Any amendment or supplement that
results in the Collateral Agent’s Liens upon the Shared Real Estate Collateral
no longer securing the 2008 Senior Secured Notes and the other obligations under
the Indenture may only be effected in accordance with Section 5.4.

 

(b)   Notwithstanding anything to the contrary in this Section 3.9, but subject
to Sections 3.9(a)(2) and 3.9(a)(3):

 

(1)   any mortgage or other Security Document that secures Notes Obligations
(but not Priority Lien Obligations) may be amended or supplemented with the
approval of the Collateral Agent acting as directed in writing by the Required
Noteholders, unless such amendment or supplement would not be permitted under
this Agreement or the other Priority Lien Documents; provided that any such
mortgage or other Security Document may in any event be amended, supplemented or
otherwise modified (w) to add or replace or substitute Shared Real Estate
Collateral pursuant to the terms of the Notes and this Agreement and with
respect to which such added or replacement Liens are permitted to be granted by
the Priority Lien Documents, (x) to release any Lien securing the Notes, (y) to
reduce the amount of Notes Obligations secured by such mortgage or other
Security Document and (z) subject to the Priority Lien Collateral Agent’s prior
written consent, to conform such mortgage or other Security Document to the
applicable Priority Lien Security Documents or to make changes otherwise
consistent with the terms of the Priority Lien Documents and this Agreement;

 

(2)   any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Security Document that secures Priority Lien Obligations
to the extent related to the Shared Real Estate Collateral will apply
automatically to any comparable provision of any comparable Notes Document (but
only to the extent as such provision relates to the Shared Real Estate
Collateral) without the consent of or notice to any Noteholders and without any
action by Fleetwood or any other Obligor or any Noteholder; provided that such
amendment, waiver or consent does not materially adversely affect the rights of
the Noteholders in the Shared Real Estate Collateral in a manner materially
different from that affecting the rights of the holders of Priority Lien
Obligations thereunder or therein; and

 

(3)   right of the holders of the Notes Obligations to amend the Notes Documents
will be restricted to the extent provided in the Credit Facility.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 4.  INTERCREDITOR RELATIONS

 

SECTION 4.1  Application of Proceeds in Distributions by the Priority Lien
Collateral Agent.

 

(a)   The Priority Lien Collateral Agent will apply the proceeds of any
foreclosure, collection or other enforcement of Liens granted to the Priority
Lien Collateral Agent in the Priority Lien Security Documents in the following
order of application:

 

FIRST, to the payment of all amounts payable under the Priority Lien Documents
on account of the Priority Lien Collateral Agent’s and Priority Lien
Representative’s fees and any reasonable legal fees, costs and expenses or other
liabilities of any kind incurred by the Priority Lien Collateral Agent or
Priority Lien Representative or any co-trustee or agent of the Priority Lien
Collateral Agent or Priority Lien Representative in connection with any Priority
Lien Security Document, in such order as may be provided in the Priority Lien
Documents;

 

SECOND, to the payment of Indebtedness and other Obligations that are then due
and payable (other than Secured Debt or any subordinated Debt) and that are
secured by a Permitted Lien on the Shared Real Estate Collateral sold or
realized upon (to the extent such Permitted Lien has priority over Priority Lien
Obligations);

 

THIRD, to the respective Priority Lien Representatives for application to the
payment of all outstanding Priority Lien Debt and any other Priority Lien
Obligations that are then due and payable in such order as may be provided in
the Priority Lien Documents in an amount sufficient to Pay in Full all
outstanding Priority Lien Debt and all other Priority Lien Obligations that are
then due and payable (including all interest accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the Priority Lien Documents, even
if such interest is not enforceable, allowable or allowed as a claim in such
proceeding, and including the discharge or cash collateralization (at the lower
of (1) 105% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit
constituting Priority Lien Debt);

 

FOURTH, to the payment of all amounts payable under the Notes Documents on
account of the Collateral Agent’s and Notes Representative’s fees and any
reasonable legal fees, costs and expenses or other liabilities of any kind
incurred by the Collateral Agent, the Notes Representative or any co-trustee or
agent of the Collateral Agent or Notes Representative in connection with any
Security Document;

 

FIFTH, to the respective Notes Representatives for application to the payment of
all outstanding Notes Debt and any other Notes Obligations that are then due and
payable in such order as may be provided in the Notes Documents in an amount
sufficient to pay in full in cash all outstanding Notes Debt and all other Notes
Obligations that are then due and payable (including, to the extent legally
permitted, all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the Notes Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding, and including
the discharge or cash collateralization (at the lower of (1) 105% of the
aggregate undrawn amount and (2) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Notes Document)
of all outstanding letters of credit, if any, constituting Notes Debt);

 

SIXTH, to the holders of Permitted Liens (other than those for which application
was made under clauses SECOND above), for payment of all amounts that are then
due and payable and that are secured by Permitted Liens on the Shared Real
Estate Collateral sold or realized upon; and

 

20

--------------------------------------------------------------------------------


 

SEVENTH, any surplus remaining after the Payment in Full of the amounts
described in the preceding clauses will be paid to Fleetwood or the applicable
Obligor, as the case may be, its successors or assigns, or as a court of
competent jurisdiction may direct.

 

(b)   In connection with the application of proceeds pursuant to Section 4.1(a),
except as otherwise directed by an Act of Required Debtholders, the Priority
Lien Collateral Agent may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

 

(c)   To the extent that a Priority Lien Creditor receives payments on its
Priority Lien Obligations or proceeds of Shared Real Estate Collateral for
application to its Priority Lien Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law,
common law, equitable cause or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise) (each a “Priority Claim Avoidance”), then
to the extent of such payment or proceeds received, such Priority Lien
Obligations, or part thereof, intended to be satisfied by such payment or
proceeds will be revived and continue in full force and effect as if such
payments or proceeds had not been received by such Priority Lien Creditor,
Discharge of Priority Lien Obligations will be deemed not to have occurred, and
this Agreement, if theretofore terminated, will be reinstated in full force and
effect as of the date of such Priority Claim Avoidance, and such prior
termination will not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the Priority Lien
Creditors and the Notes Creditors provided for therein with respect to any event
occurring on or after the date of such Priority Claim Avoidance.

 

SECTION 4.2  Application of Proceeds in Distributions by the Collateral Agent.

 

(a)   Notwithstanding Section 4.1, following the Discharge of Priority Lien
Obligations, the Collateral Agent will apply the proceeds of any collection,
sale, foreclosure or other realization upon any Shared Real Estate Collateral
and the proceeds of any title insurance policy required under any Notes Document
in the following order of application:

 

FIRST, to the payment of all amounts payable under the Notes Documents on
account of the Collateral Agent’s and the Notes Representative’s fees and any
reasonable legal fees, costs and expenses or other liabilities of any kind
incurred by the Collateral Agent, the Notes Representative or any co-trustee or
agent of the Collateral Agent or the Notes Representative in connection with any
Security Document;

 

SECOND, in accordance with clauses FIFTH, SIXTH and SEVENTH of Section 4.1(a).

 

(b)   If any Notes Representative or any Noteholder collects or receives any
proceeds of such foreclosure, collection or other enforcement that should have
been applied to the payment of the Priority Lien Obligations in accordance with
Section 4.1(a) above, whether after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, such Notes Representative or such
Noteholder, as the case may be, will forthwith deliver the same to the Priority
Lien Collateral Agent, for the account of the holders of the Priority Lien
Obligations and other Obligations secured by a Permitted Lien (other than a
Notes Lien or a Junior Lien), to be applied in accordance with Section 4.1(a).
Until so delivered, such proceeds will be held by that Notes Representative or
that Noteholder, as the case may be, for the benefit of the holders of the
Priority Lien Obligations and other Obligations secured by a Permitted Lien
(other than a Notes Lien or a Junior Lien).

 

(c)   This Section 4.2 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Secured
Obligations, each present and future Secured Debt Representative, the Priority
Lien Collateral Agent as holder of Priority Liens and the Collateral Agent as
Noteholder. The Secured Debt Representative of each future Series of Secured
Debt will be required to deliver a Lien Sharing and Priority Confirmation to the
Priority Lien Collateral Agent, the

 

21

--------------------------------------------------------------------------------


 

Collateral Agent and each other Secured Debt Representative at the time of
incurrence of such Series of Secured Debt.

 

(d)   In connection with the application of proceeds pursuant to Section 4.2(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Agent may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.

 

ARTICLE 5.  OBLIGATIONS ENFORCEABLE BY THE OBLIGORS

 

SECTION 5.1  Release of Liens on Shared Real Estate Collateral.

 

(a)   The Priority Liens and the Notes Liens upon the Shared Real Estate
Collateral will be released:

 

(1)   in whole, upon (A) Payment in Full of all outstanding Secured Debt and all
other Secured Obligations that are outstanding, due and payable at the time all
of the Secured Debt is Paid in Full and (B) termination or expiration of all
commitments to extend credit under all Secured Debt Documents and the
cancellation or termination or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Secured
Debt Documents) of all outstanding letters of credit issued pursuant to any
Secured Debt Documents; or

 

(2)   as to any Shared Real Estate Collateral (x) that is sold, transferred or
otherwise disposed of by any Obligor to a Person that is not (either before or
after such sale, transfer or disposition) an Obligor in a transaction or other
circumstance that is permitted by the terms of the Credit Facility or is
otherwise consented to by an Act of Required Debtholders; provided, that the
proceeds of such sale, transfer or other disposition are thereafter applied in
accordance with Section 4.06 of the Indenture (as originally in effect or as
amended in accordance with the Credit Facility that is then in effect); or
(y) that is released, substituted or replaced by any Obligor in a transaction or
other circumstance that complies with Section 2.8 of the Credit Facility;
provided, in the case of this clause (y) only, that the Notes Obligations are
secured by a Lien on any such replacement or substitute collateral that is
subordinate only to (i) any Lien securing Priority Lien Obligations and
(ii) Permitted Liens arising by operation of law; or

 

(3)   as to a release of less than all or substantially all of the Shared Real
Estate Collateral, if consent to the release of all Priority Liens on such
Shared Real Estate Collateral has been given by an Act of Required Debtholders
(other than in connection with a Payment in Full of all Priority Lien
Obligations); or

 

(4)   as to a release of all or substantially all of the Shared Real Estate
Collateral, if (A) consent to the release of that Shared Real Estate Collateral
has been given by the requisite percentage or number of holders of each
Series of Secured Debt at the time outstanding as provided for in the applicable
Secured Debt Documents and (B) Fleetwood has delivered an Officers’ Certificate
to the Priority Lien Collateral Agent and the Collateral Agent certifying that
any such necessary consents have been obtained.

 

(b)   The Priority Lien Collateral Agent and the Collateral Agent agree for the
benefit of the Obligors that if the Priority Lien Collateral Agent or Collateral
Agent, as applicable, at any time receives:

 

(1)   an Officers’ Certificate stating that (A) the signing officer has read
Article 5 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Shared Real Estate Collateral
have

 

22

--------------------------------------------------------------------------------


 

been complied with and (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with;

 

(2)   the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

 

(3)   prior to the Discharge of Priority Lien Obligations, the written
confirmation of each Priority Lien Representative (or, at any time after the
Discharge of Priority Lien Obligations, each Notes Representative) (such
confirmation to be given following receipt of, and based solely on, the
Officers’ Certificate described in clause (1) above) that, in its view, such
release is permitted by Section 5.1(a) and the respective Secured Debt Documents
governing the Secured Obligations the holders of which such Secured Debt
Representative represents;

 

then the Priority Lien Collateral Agent or Collateral Agent, as applicable, will
execute (with such acknowledgements and/or notarizations as are required) and
deliver such release to Fleetwood or the applicable Obligor on or before the
later of (x) the date specified in such request for such release and (y) the
fifth Business Day after the date of receipt of the items required by this
Section 5.2(b) by the Priority Lien Collateral Agent or Collateral Agent, as
applicable.

 

(c)   The Priority Lien Collateral Agent and the Collateral Agent hereby agree
that:

 

(1)   in the case of any release pursuant to clause (2) of Section 5.2(a), if
the terms of any such sale, transfer or other disposition require the payment of
the purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of Fleetwood or the
applicable Obligor, the Priority Lien Collateral Agent and the Collateral Agent,
as requested, will either (A) be present at and deliver the release at the
closing of such transaction or (B) deliver the release under customary escrow
arrangements that permit such contemporaneous payment and delivery of the
release; and

 

(2)   at any time when a Secured Debt Default under a Series of Secured Debt
that constitutes Notes Debt has occurred and is continuing, within one Business
Day of the receipt by it of any Act of Required Debtholders pursuant to
Section 5.1(a)(3), the Priority Lien Collateral Agent prior to the Discharge of
Notes Obligations and the Collateral Agent thereafter will deliver a copy of
such Act of Required Debtholders to each Secured Debt Representative.

 

(d)   Each Secured Debt Representative hereby agrees that:

 

(1)   as soon as reasonably practicable after receipt of an Officers’
Certificate from Fleetwood pursuant to Section 5.1(b)(1) it will, to the extent
required by such Section, either provide (A) the written confirmation required
by Section 5.1(b)(3), (B) a written statement that such release is not permitted
by Section 5.1(a) or (C) a request for further information from Fleetwood
reasonably necessary to determine whether the proposed release is permitted by
Section 5.1(a) and after receipt of such information such Secured Debt
Representative will as soon as reasonably practicable either provide the written
confirmation or statement required pursuant to clause (A) or (B), as applicable;
and

 

(2)   promptly upon the receipt by it of any notice from the Priority Lien
Collateral Agent prior to the Discharge of Notes Obligations and the Collateral
Agent thereafter pursuant to Section 5.1(c)(2), such Secured Debt Representative
will deliver a copy of such notice to each registered holder of the Series of
Priority Lien Debt or Notes Debt for which it acts as Secured Debt
Representative.

 

SECTION 5.2  Delivery of Copies to Secured Debt Representatives.  Fleetwood will
deliver to each Secured Debt Representative a copy of each Officers’ Certificate
delivered to the Priority Lien Collateral Agent or the Collateral Agent pursuant
to Section 5.1(b), together with copies of all documents delivered to the
Priority Lien Collateral Agent or the Collateral Agent with such Officers’

 

23

--------------------------------------------------------------------------------


 

Certificate. The Secured Debt Representatives will not be obligated to take
notice thereof or to act thereon, subject to Section 5.1(d).

 

SECTION 5.3  Collateral Agents Not Required to Serve, File or Record.  The
Priority Lien Collateral Agent and the Collateral Agent are not required to
serve, file, register or record any instrument releasing or subordinating their
Liens on any Shared Real Estate Collateral to any third party; provided,
however, that if Fleetwood or any other Obligor shall make a written demand for
a termination statement under Section 9-513(c) of the UCC, the Priority Lien
Collateral Agent and the Collateral Agent shall comply with the written request
of Fleetwood or such Obligor to comply with the requirements of such UCC
provision; provided, further, that the Priority Lien Collateral Agent and the
Collateral Agent must first confirm with the Secured Debt Representatives that
the requirements of such UCC provisions have been satisfied.

 

SECTION 5.4  Release of Liens in Respect of 2008 Senior Secured Notes.  The
Collateral Agent’s Notes Lien will no longer secure the 2008 Senior Secured
Notes outstanding under the Indenture or any other Obligations under the
Indenture, and the right of the Noteholders to the benefits and proceeds of the
Collateral Agent’s Notes Lien on the Shared Real Estate Collateral will
terminate and be discharged:

 

(1)   upon satisfaction and discharge of the Indenture as set forth under
Section 8.03 of the Indenture;

 

(2)   upon a Legal Defeasance or Covenant Defeasance (each as defined under the
Indenture) of the 2008 Senior Secured Notes as set forth under Section 8.01 of
the Indenture;

 

(3)   upon Payment in Full and discharge of all 2008 Senior Secured Notes
outstanding under the Indenture and all Obligations that are outstanding, due
and payable under the Indenture at the time the 2008 Senior Secured Notes are
Paid in Full and discharged;

 

(4)   in whole or in part, with the consent of the requisite percentage of
Noteholders in accordance with Section 9.02 of the Indenture; or

 

(5)   upon a release of the Priority Lien on such Shared Real Estate Collateral
in accordance with Section 2.8 of the Credit Facility; provided that, (i) a Lien
subordinate only to (x) any Lien securing Priority Lien Obligations and
(y) Permitted Liens arising from the operation of law will be created in favor
of the Notes Representative on any collateral substituted for the collateral on
which such Notes Lien is released.

 

ARTICLE 6.  NOTES REAL ESTATE COLLATERAL

 

SECTION 6.1  Access Rights

 

(a)   In the event the Priority Lien Collateral Agent or any of its
representatives shall require access to any Notes Real Estate Collateral on
which Other Priority Lien Collateral is located relating to or in connection
with the exercise of any remedies with respect to any Other Priority Lien
Collateral, the Priority Lien Collateral Agent agrees not to commence an Other
Priority Lien Collateral Enforcement until an Other Priority Lien Collateral
Enforcement Notice has been given to the Collateral Agent.

 

(b)   If the Collateral Agent, or any agent or representative of the Collateral
Agent, or any receiver, shall obtain possession or physical control of any
parcel of the Notes Real Estate Collateral, the Collateral Agent shall promptly
notify the Priority Lien Collateral Agent of that fact and the Priority Lien
Collateral Agent shall, within thirty (30) days thereafter, notify the
Collateral Agent as to whether the Priority Lien Collateral Agent desires to
exercise access rights under this Agreement as to

 

24

--------------------------------------------------------------------------------


 

such parcel of the Notes Real Estate Collateral, at which time the parties shall
confer in good faith to coordinate with respect to the Priority Lien Collateral
Agent’s exercise of such access rights. Access rights may apply to differing
parcels of Notes Real Estate Collateral at differing times, in which case, a
differing Notes Real Estate Collateral Access Period may apply to each such
property.

 

(c)   Upon delivery of notice to the Collateral Agent as provided in
Section 6.1(b), the Notes Real Estate Collateral Access Period shall commence
for the subject parcel of Notes Real Estate Collateral. During the Notes Real
Estate Collateral Access Period as to any parcel of such Notes Real Estate
Collateral, the Priority Lien Collateral Agent and its agents, representatives
and designees shall have a non-exclusive right to have access to, and a rent
free right to use, the parcel of the Notes Real Estate Collateral for the
purpose of arranging for and effecting the sale or other disposition of Other
Priority Lien Collateral or any Other Priority Lien Collateral Enforcement,
including the production, completion, packaging and other preparation of such
Other Priority Lien Collateral for sale or other disposition. During any such
Notes Real Estate Collateral Access Period, the Priority Lien Collateral Agent
and its representatives (and persons employed on their behalf) may continue to
operate, service, maintain, process and sell the Other Priority Lien Collateral,
as well as to engage in bulk and other sales of Other Priority Lien Collateral.
The Priority Lien Collateral Agent shall take proper care of any Notes Real
Estate Collateral that is used by the Priority Lien Collateral Agent during the
Notes Real Estate Collateral Access Period and repair and replace any damage
(ordinary wear-and-tear excepted) caused by Priority Lien Collateral Agent or
its agents, representatives or and Priority Lien Collateral Agent shall comply
with all applicable laws in connection with its use or occupancy of any of the
Notes Real Estate Collateral.

 

(d)   If any order or injunction is issued or stay is granted which prohibits
the Priority Lien Collateral Agent from exercising its rights hereunder as to a
parcel of the Notes Real Estate Collateral, then at the Priority Lien Collateral
Agent’s option, the Notes Real Estate Collateral Access Period granted to the
Priority Lien Collateral Agent under this Section 6.1 for such parcel shall be
stayed as to such parcel during the period of such prohibition and shall
continue thereafter as to such parcel for the number of days remaining as
required under this Section 6.1. If the Collateral Agent shall foreclose or
otherwise sell any of the Notes Real Estate Collateral, the Collateral Agent
will notify the buyer thereof of the existence of this Agreement and that the
buyer is acquiring the Notes Real Estate Collateral subject to the terms of this
Agreement to the extent applicable.

 

ARTICLE 7.  MISCELLANEOUS PROVISIONS

 

SECTION 7.1  Amendment of This Agreement.  No amendment or supplement to the
provisions of this Agreement will be effective unless made in accordance with
Section 3.8 and Section 3.9.

 

SECTION 7.2  Voting.  In connection with any matter under this Agreement
requiring a vote of holders of Secured Debt, each Series of Secured Debt will
cast its votes in accordance with the Secured Debt Documents governing such
Series of Secured Debt. The amount of Secured Debt to be voted by a Series of
Secured Debt will equal (1) the aggregate principal amount of Secured Debt held
by such Series of Secured Debt (including outstanding letters of credit whether
or not then available or drawn), plus (2) the aggregate unfunded commitments to
extend credit which, when funded, would constitute Debt of such Series of
Secured Debt. Following and in accordance with the outcome of the applicable
vote under its Secured Debt Documents, the Secured Debt Representative of each
Series of Secured Debt will cast all of its votes as a block in respect of any
vote under this Agreement.

 

SECTION 7.3  Further Assurances.  Upon the reasonable request of the Priority
Lien Collateral Agent, Collateral Agent or any Secured Debt Representative at
any time and from time to time, Fleetwood and each Obligor will promptly
execute, acknowledge and deliver such security documents, instruments,
certificates, notices and other documents, and take such other actions as shall
be reasonably required, or that the Priority Lien Collateral Agent or Collateral
Agent may reasonably request, to create, perfect, protect, assure or enforce the
Priority Liens and Notes Liens and the

 

25

--------------------------------------------------------------------------------


 

benefits intended to be conferred, in each case as contemplated by the Priority
Lien Documents and the Notes Documents, for the benefit of the holders of
Priority Lien Obligations and Notes Obligations.

 

SECTION 7.4  Delivery of Shared Real Estate Collateral and Proceeds of Shared
Real Estate Collateral.  Following the Discharge of Priority Lien Obligations,
the Priority Lien Collateral Agent will, to the extent permitted by applicable
law, deliver to (1) the Collateral Agent or (2) such other person as a court of
competent jurisdiction may otherwise direct, (a) any Shared Real Estate
Collateral held by, or on behalf of, the Priority Lien Collateral Agent or any
holder of Priority Lien Obligations (other than cash collateral described in
clause (3) of the definition of “Discharge of Priority Lien Obligations”, and
(b) all proceeds of Shared Real Estate Collateral held by, or on behalf of, the
Priority Lien Collateral Agent or any holder of Priority Lien Obligations,
whether arising out of an action taken to enforce, collect or realize upon any
Shared Real Estate Collateral or otherwise. Such Shared Real Estate Collateral
and such proceeds will be delivered without recourse and without any
representation or warranty whatsoever as to the enforceability, perfection,
priority or sufficiency of any Lien securing or guarantee or other supporting
obligation for any Priority Lien Obligations or Notes Obligations, together with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct.

 

SECTION 7.5  Successors and Assigns.  None of Fleetwood or any Obligors may
delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights will be null and
void. All obligations of Fleetwood and each Obligor hereunder will inure to the
sole and exclusive benefit of, and be enforceable by, the Priority Lien
Collateral Agent, the Collateral Agent, each Secured Debt Representative and
each present and future holder of Secured Obligations, each of whom will be
entitled to enforce this Agreement as a third-party beneficiary hereof, and all
of their respective successors and assigns.

 

SECTION 7.6  Delay and Waiver.  No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents or
Priority Lien Security Documents will impair any such right, power or remedy or
operate as a waiver thereof. No single or partial exercise of any such right,
power or remedy will preclude any other or future exercise thereof or the
exercise of any other right, power or remedy. The remedies herein are cumulative
and are not exclusive of any remedies provided by law.

 

SECTION 7.7  Notices.  Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Priority Lien Collateral Agent:

 

Bank of America, N.A.
55 South Lake Avenue, Suite 900
Pasadena, California 91101
Attention: Todd R. Eggertsen
Telecopy No.: (626) 397-1273/1274

 

 

 

 

 

with copies to:

 

 

 

 

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attention: Andrew Fayé, Esq.
Telecopy No.: (213) 891-8763

 

26

--------------------------------------------------------------------------------


 

If to the Collateral Agent:

 

Deutsche Bank Trust Company
Americas
Trust & Securities Services
60 Wall Street, MS NYC60-2710
New York, New York 10005
Fax: 732-578-4635

 

 

 

 

 

with a copy to:

 

 

 

 

 

Deutsche Bank Trust Company
Americas
c/o Deutsche Bank National Trust
Company
Trust & Securities Services
25 DeForest Avenue, MS
SUM01-0105
Summit, NJ 07901
Fax: 732-578-4635

 

 

 

If to Fleetwood or any Obligor:

 

Fleetwood Holdings Inc.
Fleetwood Enterprises, Inc.
125 Myers Street
Riverside, California 92503
Attention: Chief Financial Officer
Telecopy No.: (951) 351-3373
Attention: General Counsel
Telecopy No.: (951) 977-2097

 

 

 

 

 

with copies to:

 

 

 

 

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention: Jeff Hudson, Esq.
Telecopy No.: (213) 229-6332

 

 

 

If to the Credit Agreement Agent:

 

Bank of America, N.A.
55 South Lake Avenue, Suite 900
Pasadena, California 91101
Attention: Todd R. Eggertsen
Telecopy No.: (626) 397-1273/1274

 

 

 

 

 

with copies to:

 

 

 

 

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Attention: Andrew Fayé, Esq.
Telecopy No.: (213) 891-8763

 

27

--------------------------------------------------------------------------------


 

If to the Trustee:

 

Deutsche Bank Trust Company
Americas
Trust & Securities Services
60 Wall Street, MS NYC60-2710
New York, New York 10005
Fax: 732-578-4635

 

 

 

 

 

with a copy to:

 

 

 

 

 

Deutsche Bank Trust Company
Americas
c/o Deutsche Bank National Trust
Company
Trust & Securities Services
25 DeForest Avenue, MS
SUM01-0105
Summit, NJ 07901
Fax: 732-578-4635

 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, its address shown on the register kept by the office or agency
where the relevant Secured Debt may be presented for registration of transfer or
for exchange. To the extent applicable, any notice or communication will also be
so mailed to any Person described in § 313(c) of the Trust Indenture Act of
1939, as amended, to the extent required thereunder. Failure to mail a notice or
communication to a holder of Secured Debt or any defect in it will not affect
its sufficiency with respect to other holders of Secured Debt.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

SECTION 7.8  Notice Following Discharge of Priority Lien Obligations.  Promptly
following the Discharge of Priority Lien Obligations with respect to one or more
Series of Priority Lien Debt, each Priority Lien Representative with respect to
each applicable Series of Priority Lien Debt that is so discharged will provide
written notice of such Discharge to the Priority Lien Collateral Agent, the
Collateral Agent and to each other Secured Debt Representative.

 

SECTION 7.9  Entire Agreement.  This Agreement states the complete agreement of
the parties relating to the matters set forth herein and supersedes all oral
negotiations and prior writings in respect of such undertaking. In the event of
any conflict between the terms, conditions and provisions of this Agreement and
any such agreement, document or instrument or any other Security Document or
Priority Lien Security Document, the terms, conditions and provisions of this
Agreement shall prevail.

 

SECTION 7.10  Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

 

SECTION 7.11  Headings.  Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

 

SECTION 7.12  Obligations Secured.  All obligations of Fleetwood and the
Obligors set forth in or arising under this Agreement will be Secured
Obligations. The Priority Lien Obligations are secured by the Priority Liens and
the Notes Obligations are secured by the Notes.

 

28

--------------------------------------------------------------------------------


 

SECTION 7.13  Governing Law.  THE INTERNAL LAW OF THE STATE OF CALIFORNIA WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

SECTION 7.14  Consent to Jurisdiction; Service of Process.  All judicial
proceedings brought against any party hereto arising out of or relating to this
Agreement or any of the other Security Documents or Priority Lien Security
Documents may be brought in any state or federal court of competent jurisdiction
in the State of California or Los Angeles County. By executing and delivering
this Agreement, Fleetwood and each other Obligor, for itself and in connection
with its properties, irrevocably:

 

(1)   accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

 

(2)   waives any defense of forum non conveniens;

 

(3)   agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.7;

 

(4)   agrees that service as provided in clause (3) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and

 

(5)   agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.

 

SECTION 7.15  Waiver of Jury Trial.  Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or Priority Lien
Security Documents or any dealings between them relating to the subject matter
of this Agreement or the intents and purposes of the other Security Documents or
Priority Lien Security Documents. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement and the other Security Documents
and Priority Lien Security Documents, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. Each party
to this Agreement acknowledges that this waiver is a material inducement to
enter into a business relationship, that each party hereto has already relied on
this waiver in entering into this Agreement, and that each party hereto will
continue to rely on this waiver in its related future dealings. Each party
hereto further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. This waiver is irrevocable, meaning
that it may not be modified either orally or in writing (other than by a mutual
written waiver specifically referring to this Section 7.15 and executed by each
of the parties hereto), and this waiver will apply to any subsequent amendments,
renewals, supplements or modifications of or to this Agreement or any of the
other Security Documents or Priority Lien Security Documents or to any other
documents or agreements relating thereto. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

SECTION 7.16  Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument. The exchange of copies of this
Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the

 

29

--------------------------------------------------------------------------------


 

original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

 

SECTION 7.17  Effectiveness.  This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

 

SECTION 7.18  Additional Obligors.  Fleetwood will cause each Person that
becomes a Obligor or is required by any Secured Debt Document to become a party
to this Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the parties hereto
an Intercreditor Agreement Joinder, whereupon such Person will be bound by the
terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. Fleetwood shall promptly provide each Secured
Debt Representative with a copy of each Intercreditor Agreement Joinder executed
and delivered pursuant to this Section 7.18.

 

SECTION 7.19  Continuing Nature of this Agreement.  This Agreement, including
the subordination provisions hereof, will be reinstated if at any time any
payment or distribution in respect of any of the Priority Lien Obligations is
rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding or otherwise by any holder of Priority Lien Obligations or Priority
Lien Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise). In the event that all or any part of a
payment or distribution made with respect to the Priority Lien Obligations is
recovered from any holder of Priority Lien Obligations or any Priority Lien
Representative in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any Noteholder or Notes Representative with
respect to the Notes Obligations from the proceeds of any Shared Real Estate
Collateral or any title insurance policy required by any real property mortgage
at any time after the date of the payment or distribution that is so recovered,
whether pursuant to a right of subrogation or otherwise, that Notes
Representative or that Noteholder, as the case may be, will forthwith deliver
the same to the Priority Lien Collateral Agent, for the account of the holders
of the Priority Lien Obligations and other Obligations secured by a Permitted
Lien, to be applied in accordance with Sections 4.1 and 4.2. Until so delivered,
such proceeds will be held by that Notes Representative or that Noteholder, as
the case may be, for the benefit of the holders of the Priority Lien Obligations
and other Obligations secured by a Permitted Lien.

 

SECTION 7.20  Insolvency.  This Agreement will be applicable both before and
after the filing of any petition by or against Fleetwood or any other Obligor
under the Bankruptcy Code or any other Insolvency or Liquidation Proceeding and
all converted or succeeding cases in respect thereof, and all references in this
Agreement to Fleetwood or any Obligor will be deemed to apply to any trustee for
Fleetwood or such Obligor as a debtor-in-possession. The relative rights of the
Priority Lien Creditors and the Notes Creditors in respect of any Shared Real
Estate Collateral or proceeds thereof will continue after the filing of such
petition on the same basis as prior to the date of such filing.

 

SECTION 7.21  Rights and Immunities of Secured Debt Representatives.  The Credit
Agreement Agent will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Credit Facility, the Trustee and the Collateral
Agent will be entitled to all of the rights, protections, immunities and
indemnities set forth in the Indenture and any future Secured Debt
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture or other agreement
governing the applicable Secured Debt with respect to which such Person will act
as representative, in each case as if specifically set forth herein. In no event
will any Secured Debt Representative be liable for any act or omission on the
part of Fleetwood, the Obligors, the Priority Lien Collateral Agent or the
Collateral Agent hereunder.

 

SECTION 7.22  U.S.A. Patriot Act.  The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee and the
Collateral Agent, like all financial institutions and in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Trustee or the Collateral Agent. The
parties to this Indenture agree that they will provide the Trustee or the
Collateral Agent with such information with respect to itself as it may request
in order for the Trustee or the Collateral Agent, to satisfy the requirements of
the U.S.A. Patriot Act.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.

 

 

FLEETWOOD ENTERPRISES, INC.

 

 

 

By:

/s/ Elden L. Smith

 

 

Name:

Elden L. Smith

 

 

Title:

President, Chief Executive Officer

 

 

 

 

 

FLEETWOOD HOLDINGS INC.

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

FLEETWOOD HOMES OF IDAHO, INC.

 

FLEETWOOD HOMES OF INDIANA, INC.

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

FLEETWOOD HOMES OF OREGON, INC.

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

 

By:

FLEETWOOD GENERAL PARTNER OF TEXAS, INC., its General Partner

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

GOLD SHIELD, INC.

 

GOLD SHIELD OF INDIANA, INC.

 

HAUSER LAKE LUMBER OPERATION, INC.

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

FLEETWOOD HOMES INVESTMENT, INC.

 

FLEETWOOD INTERNATIONAL, INC.

 

FLEETWOOD CANADA LTD.,

 

as Obligors

 

 

 

 

 

By:

/s/ Elden L. Smith

 

Name:

Elden L. Smith

 

Title:

President, Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Credit Agreement
Agent

 

 

 

By:

/s/ Todd Eggertsen

 

 

Name:

Todd Eggertsen

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Priority Lien
Collateral Agent

 

 

 

By:

/s/ Todd Eggertsen

 

 

Name:

Todd Eggertsen

 

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as

 

Trustee under the Indenture

 

By:

DEUTSCHE BANK NATIONAL TRUST

 

COMPANY

 

 

 

By:

/s/ Cynthia J. Powell

 

 

Name:

Cynthia J. Powell

 

 

Title:

Vice President

 

 

 

By:

/s/ Irina Golovashchuk

 

 

Name:

Irina Golovashchuk

 

 

Title:

Assistant Vice President

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent

 

By:

DEUTSCHE BANK NATIONAL TRUST

 

COMPANY

 

 

 

 

By:

/s/ Cynthia J. Powell

 

 

Name:

Cynthia J. Powell

 

 

Title:

Vice President

 

 

 

By:

/s/ Irina Golovashchuk

 

 

Name:

Irina Golovashchuk

 

 

Title:

Assistant Vice President

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT A

to Intercreditor Agreement

 

[FORM OF]

 

INTERCREDITOR AGREEMENT JOINDER

 

The undersigned,                         , a                         , hereby
agrees to become party as [an Obligor] [a Notes Representative] [a Priority Lien
Representative] under the Intercreditor Agreement dated as of December 12, 2008
(the “Intercreditor Agreement”) among Fleetwood Enterprises, Inc., the Obligors
from time to time party thereto, Bank of America, N.A., as Credit Agreement
Agent under the Credit Facility (as defined therein), Deutsche Bank Trust
Company Americas, as Trustee under the Indenture (as defined therein), Bank of
America, N.A., as Priority Lien Collateral Agent, and Deutsche Bank Trust
Company Americas, as Collateral Agent, as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

 

The provisions of Article 6 of the Intercreditor Agreement will apply with like
effect to this Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as
of                         , 20        .

 

 

[                                    ]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Acknowledged:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

By:

DEUTSCHE BANK NATIONAL TRUST COMPANY

 

 

By:

 

 

 

Authorized Signatory

 

 

BANK OF AMERICA, N.A., as Priority Lien Collateral Agent

 

By:

 

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------